DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28th, 2022, has been entered.
 This action is in response to the amendments filed on Dec. 28th, 2021. A summary of this action:
Claims 1-9, 11-21 have been presented for examination.
Claims 1, 3, 15, 17 have been amended
Claims 10 was previously cancelled
Claims 1-9, 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 
Claim 1-9, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin, US 2018/0096085 in view of Bulik et al., “Density matrix embedding from broken symmetry lattice mean fields”, 2014, and in further view of Massa, “Crystal Structure Determination”, Textbook, Second Edition, ISBN 978-3-642-05841-7, published 2004
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Regarding the § 103/§ 103 Rejection
	In view of the amendments, the rejection is withdrawn, and a new ground of rejection is presented below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of a process.	
Claim 15 is directed towards the statutory category of an apparatus.
	
	Claim 15 is rejected under a similar rationale as claim 1. 

Step 2A – Prong 1
	The claims recite an abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

The mathematical concept recited in claim 1 is:
A method comprising: performing a quantum computation to approximate a ground state of the physical system in a region of one of the unit cells, ...and providing the approximated ground state of the physical system in the region of the unit cell as output. - under the broadest reasonable interpretation, this conveys an act of performing a mathematical calculation, i.e. the quantum computation is an act of performing a mathematical operation as part of a calculation, in textual form, wherein the result of the calculation is then provided. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2). 

As such, the claims recite a mathematical concept.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;  
...wherein the approximated ground state of the physical system in the region of the unit cell describes properties of the whole physical system; ...

In addition, the following limitations are also adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source or type of data to be manipulated:
determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;

In addition,  the following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”;
Claim 15: “An apparatus comprising: quantum hardware; one or more classical processors; wherein the apparatus is configured to perform operations comprising:” 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;  
...wherein the approximated ground state of the physical system in the region of the unit cell describes properties of the whole physical system; ...

In addition, the following limitations are also adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source or type of data to be manipulated:
determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;

In addition,  the following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”;
Claim 15: “An apparatus comprising: quantum hardware; one or more classical processors; wherein the apparatus is configured to perform operations comprising:” 


As such, the claims are directed to a mathematical concept without significantly more.

Regarding the dependent claims
Claim 2 recites additional steps in the mathematical concept
Claim 3 recites additional steps in the mathematical concept
 Claim 4 recites an addition step in the mathematical concept
Claim 5 recites an additional step in the mathematical concept
Claim 6 recites another step in the mathematical concept
Claim 7 recites another step in the mathematical concept
Claim 8-9 recite additional steps in the mathematical concept
Claims 11-12 are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)
Claim 13 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of an insignificant application. In addition, this is also considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): e.g., “iii. Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199;”
Claim 14 is rejected under a similar rationale
Claim 16 is rejected under a similar rationale as claim 2
Claim 17 is rejected under a similar rationale as claim 3
Claim 18 is merely adding generic computer components of “qubits”
Claims 19-21 are rejected under a similar rationale, as these claims are recited in a highly generalized manner.

As such, the claims are directed towards a mathematical concept without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin, US 2018/0096085 in view of Bulik et al., “Density matrix embedding from broken symmetry lattice mean fields”, 2014, and in further view of Massa, “Crystal Structure Determination”, Textbook, Second Edition, ISBN 978-3-642-05841-7, published 2004

Regarding Claim 1
Rubin teaches: 
	A method comprising:
	determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and (Rubin, abstract: “In some aspects, a quantum simulation method includes generating a set of models representing a quantum system....” and ¶ 44: “In some cases, the quantum system is one- or two-dimensional lattice model, an extended chemical system, or a ground state or transition state molecule.”, also see ¶ 49: “At 402, fragments of a quantum system are identified. The fragments can be identified, for example, by discretizing the quantum system into subparts as shown in FIGS. 3A and 3B, or the fragments may be identified in another manner. The fragments can be defined, for instance, by projection operators (e.g., as in Equation (11) or otherwise) or the fragments can be defined in another manner. In some examples, each fragment is a single site ( or multiple sites) of a lattice model” – and see ¶ 106: “These techniques can be especially important when describing the electronic structure of correlated materials and molecules such as metal-oxides [example of a material which, as would have been known by a skilled person, included materials with crystal lattice structures], heterogeneous catalysis, multi-electron redox reactions, and catalysts”
as to the unit cell: one skilled in the art would have recognized that the simulation of materials with a lattice would have been a simulation of materials with a lattice comprising the unit cells; for clarity, see the below relied upon Massa reference, §2.2 ¶ 1: “The smallest repeating volume of the lattice is called the unit cell” – as Rubin teaches a “lattice”, Rubin teaches a lattice comprising the unit cells)
	performing a quantum computation to approximate a ground state of the physical system... wherein the approximated ground state of the physical system in the region of the unit cell describes properties of the whole physical system; (Rubin, figure 4 # 406: “COMPUTE APPROXIMATE GROUND STATE OF QUANTUM SYSTEM”, and see ¶ 42 for clarification; as to the properties – see # 414 in figure 4, see ¶ 61: “At 414, the quantum system is analyzed. The
analysis may include computing an observable or other physical property of the quantum system...In some examples, an approximate ground state energy of the quantum system may be computed from the RDMs computed at 410. Additional or different physical properties of the quantum system ( e.g., dipole moments, electron polarizability, charge and spin-correlation functions) may be computed from the RDMs in some cases.”
	and providing the approximated ground state of the physical system... as output. (Rubin, figure 4 # 406-408 shows that the “approximate ground state” is output to the next step – also, see ¶ 58: “For example, a current iteration of the iterative process may include computing an updated approximate ground state for the current iteration ( 406) based on the approximate Hamiltonian (with embedding potentials having been updated on a prior iteration, in some cases); generating updated quantum subsystem models ( e.g., updated embedded Hamiltonians) for the current iteration ( 408) based on the updated approximate ground state; using the QPUs to compute updated RDMs based on the updated quantum subsystem models (410); and updating the embedding potentials in the approximate Hamiltonian (412) based on the updated RDMs.” – i.e., this computes and outputs an approximate ground state at every iteration as well 

Rubin does not explicitly teach: 
iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;
 in a region of one of the unit cells,

Bulik teaches:
 in a region of one of the unit cells, (Bulik, § 1 ¶ 4: “Density matrix embedding theory has been benchmarked for model 1D and 2D one-band Hubbard lattices [35] and in chemical systems [36]....The formalism here presented allows for spin symmetry breaking in the underlying lattice mean-field solution that is used to construct the key ingredients of the DMET procedure [39]. The only symmetry constraint retained is lattice translational symmetry, although in the present work we understand it in an extended cell formalism. This means that the adopted translational unit cell is identical to the DMET fragment for which the calculations are performed.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rubin on “a quantum simulation method” which uses “DMET” (Rubin, abstract)  with the teachings from Bulik on “Several variants of the recently proposed density matrix embedding theory (DMET)...We present a rigorous proof that at convergence this method is guaranteed to preserve lattice and fragment filling...”
 The motivation to combine would have been that “We show that spin symmetry breaking of the lattice mean-field allows precise control of the lattice and fragment filling while providing very good agreement between predicted properties and exact results. We present a rigorous proof that at convergence this method is guaranteed to preserve lattice and fragment filling. Differences arising from fitting the fragment one-particle density matrix alone versus fitting fragment plus bath are scrutinized. We argue that it is important to restrict the density matrix fitting to solely the fragment. Furthermore, in the proposed broken symmetry formalism, it is possible to substantially simplify the embedding procedure without sacrificing its accuracy by resorting to density instead of density matrix fitting. This simplified density embedding theory (DET) greatly improves the convergence properties of the algorithm.” 

Rubin, as taken in combination with Bulik does not explicitly teach: 
iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;

Massa teaches: 
iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges; (Massa, § 2.1.1: “The smallest repeating volume of the lattice is called the unit cello It is characterized by three lattice constants a, b, c (the lengths of the basis vectors) and by the three angles cx, ß, y which separate these vectors from one another...The lengths of the lattice constants for "normal" organic or inorganic structures, with the determination of which we are concerned here, is of the order of 3 to 40 A. For protein structures they rise to 100 A or more. A crystal structure is solved, if the types and locations of all the atoms in the unit cell are known; in general there will be between 1 and 1000 of these.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rubin, as modified above, on a “quantum simulation system” for “a quantum system” (abstract) such as with a “lattice” (Rubin, ¶ 44) with the teachings from Massa on a textbook for “crystal structure” (Massa, chapter 1, ¶ 1). The motivation to combine would have been that “To solve a crystal structure means to determine the precise spatial arrangements of all of the atoms in a chemical compound in the crystalline state. This knowledge gives a chemist access to a large range of information, including connectivity, conformation, and accurate bond lengths and angles. In addition, it implies the stoichiometry, the density, the symmetry and the three dimensional packing of the atoms in the solid.” (Massa, chapter 1, ¶ 1)

In addition, the KSR rationale of (A) Combining prior art elements according to known methods to yield predictable results; also applies:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;  - Massa is providing a means for characterizing the lattice by its dimensions and angles of the “unit cell” (Mass, § 2.1.1); Rubin, in view of Bulik, is using a “lattice” and the “unit cell” of the lattice (see the citations above, e.g. Bulik, § 1 ¶ 1) – these elements are performing the same function it does separately, wherein the only difference between the claimed invention and the combination of Rubin and Bulik is a lack of the actual combination of a unit cell of a lattice and the parameters which characterize the unit cell
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and – these are predictable. Massa is a textbook on the “abstract mathematical concept” of the “lattice” (Massa, § 2.1) wherein § 2.1.1 describes that the “unit cell” is “characterized” by these parameters 

Regarding Claim 2
Rubin teaches: 
	The method of claim 1, wherein performing the quantum computation to approximate the ground state of the physical system in the region of the unit cell comprises:
	defining an initial ground state of the physical system in the region of the unit cell as the ground state of a Hamiltonian for the unit cell; and iteratively processing the initial ground state and subsequent ground states until completion of an event occurs, wherein for each iteration a quantum computation is performed. (Rubin, ¶ 58: “In some implementations, the example simulation process 400 includes an iterative process, and each iteration of the iterative process can include one or more of operations 406, 408, 410, 412. For example, a current iteration of the iterative process may include computing an updated approximate ground state for the current iteration ( 406) based on the approximate Hamiltonian (with embedding potentials having been updated on a prior iteration, in some cases); generating updated quantum subsystem models ( e.g., updated embedded Hamiltonians) for the current iteration ( 408) based on the updated approximate ground state; using the QPUs to compute updated RDMs based on the updated quantum subsystem models (410); and updating the embedding potentials in the approximate Hamiltonian (412) based on the updated RDMs.” – to clarify, figure 4, # 406, on the first iteration, is the definition of the initial “approximate ground state” of the quantum system [which would have included the region of the unit cell]
as to the quantum computation: ¶ 87: “The VQE can be used when solving for the 1-RDM and 2-RDM of the embedded Hamiltonian. DMET's use of the 1-RDM of the embedded Hamiltonian makes VQE a suitable algorithm for this use case.” wherein ¶ 63: “The variational quantum eigensolver (VQE) can be implemented as a hybrid classical/quantum algorithm to approximate the ground state eigenvalues and density matrices of a Hamiltonian. In some cases, the VQE can be implemented as a classical optimization loop invoking a quantum abstract machine (QAM) used for state preparation and operator measurement.” – see ¶ 56 as well, the “VQE” is for step # 410 in figure 4

Regarding Claim 3
Rubin, in view of Bulik teaches: 
	The method of claim 2, wherein the processing comprises for each iteration:
	determining an embedding Hamiltonian for the iteration, the embedding Hamiltonian comprising a Hamiltonian with a ground state that is statistically close to a ground state of a system Hamiltonian in the region of the unit cell, wherein the system Hamiltonian describes the physical system; 
Page: 3 of10performing a quantum computation to determine a ground state of the embedding Hamiltonian for the iteration; determining whether the completion event occurs;  in response to determining that the completion event has not occurred, providing the determined ground state of the embedding Hamiltonian for the iteration as a subsequent state; and in response to determining that the completion event has occurred, defining the determined ground state of the embedding Hamiltonian as an approximated ground state of the physical system in the region of the unit cell. (Rubin, see figure 4, # 408 – “GENERATE EMBEDDED HAMILTONANS FOR FRAGMENTS” – this is for each iteration, # 410 is to “approximate the ground state”  (¶ 63) using the “VQE” (¶ 63) which is using a quantum computation/computer (¶ 87), the completion event is at # 412, i.e. this iterates “until particle conservation and the embedding potential do not change between iterations “ (¶¶ 85-86)
to clarify: ¶ 58: “In some implementations, the example simulation process 400 includes an iterative process, and each iteration of the iterative process can include one or more of operations 406, 408, 410, 412. For example, a current iteration of the iterative process may include computing an updated approximate ground state for the current iteration ( 406) based on the approximate Hamiltonian (with embedding potentials having been updated on a prior iteration, in some cases); generating updated quantum subsystem models ( e.g., updated embedded Hamiltonians) for the current iteration ( 408) based on the updated approximate ground state; using the QPUs to compute updated RDMs based on the updated quantum subsystem models (410); and updating the embedding potentials in the approximate Hamiltonian (412) based on the updated RDMs.”
for more clarification on the combination, see Rubin ¶ 70: “...As a consequence, the embedded Hamiltonian now contains an interacting fragment embedded in a non-interacting bath. The embedding Hamiltonian may be approximated by matching the fragment's 1-RDM with the low-level mean-field density matrix of the system by varying the embedding potential that appears in the quadratic Hamiltonian...” 
as to the region of the unit cell: see Bulik, § 1 ¶ 4: “...This means that the adopted translational unit cell is identical to the DMET fragment for which the calculations are performed.” as cited above
	as to the embedded Hamiltonians of Rubin being statistically close to the system Hamiltonian: ¶ 69: “For a large system Q, its wavefunction can be arbitrarily bi-partitioned into a fragment (or impurity) and bath (or environment). Some examples of a fragment include a single site or multiple sites of a lattice model or localized atomic orbitals corresponding to a piece of a larger molecular basis set....The Schmidt states can be used to project the Hamiltonian into a combined impurity/bath basis that has the same ground state as the original Hamiltonian but is significantly smaller in size“, i.e., ¶ 70: “This constraint naturally leads to the fundamental approximation in DMET: the embedded Hamiltonian is approximated by constructing bath states from the Schmidt decomposition of the ground state of an approximate (e.g., quadratic) Hamiltonian for the total system.”

Regarding Claim 4
Rubin teaches:
	The method of claim 3, wherein determining an embedding Hamiltonian for the iteration comprises performing a classical computation. (Rubin, ¶ 28: “For example, the classical processor unit(s) 201 may provide sub-problems that have been constructed according to density matrix embedding theory (DMET)”)

Regarding Claim 5
Rubin teaches:
	The method of claim 4, wherein performing the classical computation comprises applying Density Matrix Embedding Theory (DMET).  (Rubin, ¶ 28: “For example, the classical processor unit(s) 201 may provide sub-problems that have been constructed according to density matrix embedding theory (DMET)”

Regarding Claim 6
Rubin teaches:
	The method of claim 3, wherein performing the quantum computation to determine the ground state of the embedding Hamiltonian for the iteration comprises performing a variational method. (Rubin, ¶ 28: “For example, the host device may identify QPUs to execute individual sub-processes in an algorithm (e.g., executions of a VQE in a DMET algorithm), and the host device may delegate the sub-process to the QPUs, for instance, by sending associated instructions to the respective QPUs” and ¶ 63 to clarify: “The variational quantum eigensolver (VQE) can be implemented as a hybrid classical/quantum algorithm to approximate the ground state eigenvalues and density matrices of a Hamiltonian...”)

Regarding Claim 7
Rubin teaches:
	The method of claim 6, wherein the variational method comprises a variational quantum eigensolver.  (Rubin, ¶ 28: “For example, the host device may identify QPUs to execute individual sub-processes in an algorithm (e.g., executions of a VQE in a DMET algorithm), and the host device may delegate the sub-process to the QPUs, for instance, by sending associated instructions to the respective QPUs” and ¶ 63 to clarify: “The variational quantum eigensolver (VQE) can be implemented as a hybrid classical/quantum algorithm to approximate the ground state eigenvalues and density matrices of a Hamiltonian...”)

Regarding Claim 8
Rubin teaches:
	The method of claim 6, wherein performing the variational method comprises performing one or more quantum computations and one or more classical computations. (Rubin, ¶ 63: “The variational quantum eigensolver (VQE) can be implemented as a hybrid classical/quantum algorithm to approximate the ground state eigenvalues and density matrices of a Hamiltonian. In some cases, the VQE can be implemented as a classical optimization loop invoking a quantum abstract machine (QAM) used for state preparation and operator measurement...”)

Regarding Claim 9
Rubin teaches:
	The method of claim 2, wherein the completion of the event occurs when a processed ground state for the iteration converges with a processed ground state for the previous iteration. (Rubin, ¶ 85: “The first, second and third sub-processes can be repeated, for example, until particle conservation and the embedding potential do not change between iterations” – to clarify, ¶ 80: “Variation in this potential can provide a connection between the embedded Hamiltonian and the quadratic Hamiltonian representing the larger quantum system.” – i.e. when the “particle conservation and the embedding potential do not change” the ground states converge/stop changing being iterations)

Regarding Claim 11.
Massa teaches: 
	The method of claim 1, wherein a unit cell defines a symmetry and structure of the physical system.  (Massa, § 2.1.3: “In addition to the three dimensional periodicity, a further very important property of nearly all crystals is their symmetry. This is treated more fully in Chapter 6; it is now only necessary to examine those aspects of symmetry which affect the lattice.” – to clarify, § 2.2, ¶¶1-2: “The smallest possible unit in this lattice, the unit cell, is then
the smallest volume that is representative of the crystal as a whole. This is called a "primitive cell". As is shown in Fig. 2.5, there are several ways in which this unit cell can be chosen. All of the cells, shown here in two dimensional projection, are primitive and have the same volume. The choice of [unit] cell for the description of a crystal structure will be that by which the symmetry elements are best described.”, e.g. § 2.2.1 ¶ 1: “Both the hexagonal (with 6-fold symmetry) and the trigonal (with 3-fold symmetry) systems require a hexagonal axial system, (a = b =1= c, a = ß = 90°, Y = 120°). They are conventionally described with the 6-fold axis of the lattice parallel to the c-axis. For this reason, many texts recognize only six crystal systems, and treat trigonal as a subset of hexagonal. The trigonal system does, however, have one unique feature, and that is the rhombohedral unit cell...” – see chapter 6 for a more detailed explanation, including § 6.2 ¶ 1)

Regarding Claim 12.
Rubin teaches: 
	The method of claim 1, wherein the physical system is a material. (Rubin, ¶¶ 106-107: “For at least some types of systems, hybrid classical/ quantum computation models fit well with certain techniques for studying the electronic structure of molecules and materials....Therefore, DMET is applicable to very large scale problems be it either molecules or materials”

Regarding Claim 13.
Rubin, in combination with Bulik teaches: 
	The method of claim 12, further comprising using the outputted ground state of the physical system in the region of the unit cell to simulate properties of the material. (Rubin, ¶ 61: “At 414, the quantum system is analyzed. The analysis may include computing an observable or other physical property of the quantum system. The observable or other physical property may be computed based on the RDMs generated at 410 (e.g., on the last iteration), based on the approximate Hamiltonian with the updated values assigned to the embedding potentials, or based on other information. In some examples, an approximate ground state energy of the quantum system may be computed from the RDMs computed at 410. Additional or different physical properties of the quantum system ( e.g., dipole moments, electron polarizability, charge and spin-correlation functions) may be computed from the RDMs in some cases” – this is step # 414, i.e. this is using the outputted ground state from # 412
as to the region of the unit cell: see Bulik, § 1 ¶ 4: “...This means that the adopted translational unit cell is identical to the DMET fragment for which the calculations are performed.” as cited above) 

Regarding Claim 14.
Rubin, in combination with Bulik teaches: 
	The method of claim 1, further comprising using the outputted ground state of the physical system in the region of the unit cell to determine properties of the physical system. (Rubin, ¶ 61: “At 414, the quantum system is analyzed. The analysis may include computing an observable or other physical property of the quantum system. The observable or other physical property may be computed based on the RDMs generated at 410 (e.g., on the last iteration), based on the approximate Hamiltonian with the updated values assigned to the embedding potentials, or based on other information. In some examples, an approximate ground state energy of the quantum system may be computed from the RDMs computed at 410. Additional or different physical properties of the quantum system ( e.g., dipole moments, electron polarizability, charge and spin-correlation functions) may be computed from the RDMs in some cases” – this is step # 414, i.e. this is using the outputted ground state from # 412
as to the region of the unit cell: see Bulik, § 1 ¶ 4: “...This means that the adopted translational unit cell is identical to the DMET fragment for which the calculations are performed.” as cited above) 


Regarding Claim 15.
	Claim 15 is rejected under a similar rationale as claim 1 above, wherein Rubin teaches: 
	An apparatus comprising: quantum hardware; one or more classical processors; wherein the apparatus is configured to perform operations comprising: (Rubin, figure 2 and ¶¶ 25-36 which clarify on the figure: “FIG. 2 is a schematic diagram of an example computer system 200 that includes multiple quantum processor units (QPUs)....The example computer system 200 shown in FIG. 2 includes one or more classical processor unit(s) 201 communicably connected with eight quantum processor units 202A, 202B, 202C, 202D, 202E, 202F, 202G, 202H (collectively, the "QPUs 202").”
	
Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 18.
Rubin teaches:
	The apparatus of claim 15, wherein the quantum hardware comprises one or more qubits. (Rubin, ¶ 16: “The example quantum information processor 102 shown in FIG. 1 may be implemented, for example, as a superconducting quantum integrated circuit that includes
qubit devices. The qubit devices may be used to store and process quantum information, for example, by operating as ancilla qubits, data qubits or other types of qubits in a quantum algorithm.”)

Regarding Claim 19.
Rubin teaches:
	The apparatus of claim 18, wherein the one or more qubits comprise superconducting qubits. (Rubin, ¶ 16: “The example quantum information processor 102 shown in FIG. 1 may be implemented, for example, as a superconducting quantum integrated circuit that includes
qubit devices. The qubit devices may be used to store and process quantum information, for example, by operating as ancilla qubits, data qubits or other types of qubits in a quantum algorithm.”)

Regarding Claim 20.
Rubin teaches:
	The apparatus of claim 15, wherein the quantum hardware comprises a quantum circuit. (Rubin, ¶ 16: “The example quantum information processor 102 shown in FIG. 1 may be implemented, for example, as a superconducting quantum integrated circuit that includes
qubit devices. The qubit devices may be used to store and process quantum information, for example, by operating as ancilla qubits, data qubits or other types of qubits in a quantum algorithm.”)


Regarding Claim 21.
Rubin teaches:
	The apparatus of claim 20, wherein the quantum circuit comprises one or more quantum logic gates. (Rubin, ¶ 15: “In some implementations, the quantum computer
system 100 can operate using gate-based models for quantum computing. For example, the qubits can be initialized in an initial state, and a quantum logic circuit comprised of a series of quantum logic gates can be applied to transform the qubits and extract measurements representing the output of the quantum computation”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bravyi et al., “Complexity of quantum impurity problems”, Sep. 2nd, 2016, see the abstract, also see § 1 ¶¶ 1-4: “The study of quantum impurity models extends beyond this direct application and provides a powerful numerical method for calculating electronic structure of strongly correlated materials such as transition metal compounds and high-temperature superconductors [6]. These materials are described by fermionic lattice models with interactions throughout the system, instead of localized within a small subsystem. Nevertheless, impurity models can be used to study such materials within an approximation known as dynamical mean field theory (DMFT) [7]. The impurity is typically chosen to model a group of atoms contained within a unit cell of the lattice, whereas the bath models the bulk of the material.”
Knizia et al., “Density Matrix Embedding: A Simple Alternative to Dynamical Mean-Field Theory”, 2012 – see the abstract, see equation 1 and its description
Kreula et al., “Few-qubit quantum-classical simulation of strongly correlated lattice fermions”, 2016 – see the abstract and § I
Schwarz, “Computation of Materials Properties at the Atomic Scale”, May 13th, 2015, Selected Topics in Applications of Quantum Mechanics, see § I – see § 3.1, including §§ 3.1.2-3.1.2 – “In quantum mechanics the term ab inito means that for a simulation of a material it is sufficient to know its constituent atoms (or   isotopes) but the rest is governed by quantum mechanics. One does not need to now whether a material is insulating, metallic, magnetic, or has any other specific property. In principle an ab initio calculation should determine these properties from the atomic structure alone.” and then this provides an overview of various methods in the art to do this
Smithsonian Education, ”Minerals and Crystals”, Copyright 2013, URL: 
www(dot)smithsonianeducation(dot)org/educators/lesson_plans/minerals/minerals_crystals(dot)html – see the figure in the top-right, wherein “The colored atom in the upper left corner is an impurity in the structure of this diamond. Impurities such as this cause the different colors of diamonds” – and see the description of “Crystals”
Aspuru-Guzik et al., US 10,346,748 – see the abstract, see figures 1-2
Bauer et al., “Hybrid Quantum-Classical Approach to Correlated Materials”, 2016 – see the abstract, §I ¶ 1, figure 1 and page 2, see § III ¶¶ 1-3, see figure 3, see § IV ¶ 1
United States Department of Energy, “DOE FUNDAMENTALS HANDBOOK MATERIAL SCIENCE”, Volume 1 of 2, Jan. 1993, DOE-HDBK-1017/1-93 -  see page 13 of module 1, figure 6: “Figure 6 shows what happens to the dimensions (Å = angstrom, one hundred-millionth of a centimeter) of a unit cell of alpha uranium upon being heated.” – the figure shows the lengths of the unit cell edges being measured in angstroms, wherein ¶ 1 on this page clarifies: “The alpha (a) phase is stable at room temperature and has a crystal system characterized by three unequal axes at right angles – and see page 4 of Module 1: “The properties of materials depend on their interatomic bonds. These same bonds also dictate the space between the configuration of atoms in solids. All solids may be classified as either amorphous or crystalline...In a crystalline structure, the atoms are arranged in a three-dimensional array called a lattice. The lattice has a regular repeating configuration in all directions. A group of particles from one part of a crystal has exactly the same geometric relationship as a group from any other part of the same crystal.” then, see the section “Common Lattice Types” starting on page 6 of module 1: “In  metals, and in many other solids, the atoms are arranged in regular arrays called crystals. A crystal structure consists of atoms arranged in a pattern that repeats periodically in a three-dimensional geometric lattice. The forces of chemical bonding causes this repetition. It is this repeated pattern [of unit cells] which control properties like strength, ductility, density (described in Module 2, Properties of Metals), conductivity (property of conducting or transmitting heat, electricity, etc.), and shape.” 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147             

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147